Citation Nr: 1604606	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-22 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1981 to May 1981 and on active duty from March 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The Veteran testified at an October 2012 Video Conference hearing held by the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The claim was remanded by the Board for additional development in June 2012 and January 2013.  The matter is again is before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in March 2014, VA treatment records from the Denver VA Medical Center (VAMC) dated from January 2013 to May 2013, and VA treatment records from the Cheyenne VAMC dated from November 2007 to May 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

On examination in May 2013, a VA examiner noted a diagnosis of spinal stenosis of the lumbar spine.  The examiner noted further that the Veteran had a congenitally narrow spinal canal and nerve compression from a combination of the narrowed spinal canal and a bulging intervertebral disc.  The examiner noted that the onset of the symptoms related to this condition was in 2012, approximately 25 years after the Veteran left service.  The examiner noted that the Veteran's service treatment records did not contain any documentation related to significant low back pain.  The examiner noted further that the Veteran identified the cause of his low back injury as a result of rebuilding a retaining wall.  The examiner therefore found that there was no relation between the Veteran's service and his current condition, which began in 2012.

In October 2014, the Board remanded the claim for entitlement to service connection for a lumbar spine disability for an addendum medical opinion to consider an earlier date of onset of back complaints than cited by the May 2013 VA examiner.  The Board pointed to a May 2008 private CT scan revealing spinal stenosis, and October 2009 VA x-rays revealing degenerative disc changes.  In December 2014, a VA examiner again found that the claimed lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that an x-ray of the lumbar spine dated in October 2009 revealed degenerative disc disease at the L4-L5 level, as well as mild osteophytic formation at the L2-3 and L3-4 levels.  The examiner indicated that at that time, the Veteran reported low back pain that had been present for 36 hours.  The examiner noted that the Veteran separated from service in 1985 and next reported hip pain in 2007 and back pain in 2009.  The examiner found that in either case, the onset of the current symptoms began more than 20 years after the Veteran left service.  The examiner therefore found that there was no connection between the conditions in service and the current back condition.

The Board finds that a remand is necessary to obtain an addendum opinion, as the December 2014 addendum opinion is inadequate and does not fully comply with the Board's October 2014 remand order.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once the VA undertakes an effort to provide an examination, it must ensure the examination was adequate); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  The Board notes that the Veteran has been diagnosed with spinal stenosis of the lumbar spine and a congenitally narrow spinal canal and nerve compression from a combination of the narrowed spinal canal and a bulging intervertebral disc.  

First, with respect to the Veteran's diagnosed spinal stenosis, the examiner failed to consider the radiological evidence from 2008 revealing spinal stenosis.  Next, as pointed out by the Veteran's representative in the December 2015 brief, the examiner failed to consider the Veteran's motor vehicle accident in February 1985, one month prior to his discharge.  Finally, although the examiner provided an opinion regarding the diagnosed spinal stenosis, the examiner did not provide an opinion as to whether any congenital or developmental defects were subject to a superimposed injury during the Veteran's active service.  In this regard, although the May 2013 examiner indicated that the Veteran's congenitally narrow spinal canal was a condition with which he was born, the examiner failed to indicate whether this condition was a developmental defect or developmental disease.  Service connection may be warranted for acquired diseases, as well as diseases of congenital, developmental, or familial origin; however, it is not warranted for congenital or developmental defects.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90.  Accordingly, clarification is required as to whether the Veteran's congenitally narrow spinal canal is a developmental defect or developmental disease.  

Additionally, the Board observes that the Veteran indicated he received treatment for his lumbar spine disability at the Denver VA Medical Center (VAMC).  The AOJ obtained treatment records from the Denver VAMC from September 2010 to May 2013; the Denver VAMC indicated that it did not have any treatment records for the Veteran between August 2007 and September 2010.  The AOJ notified the Veteran that the Denver VAMC did not have any treatment records between August 2007 and September 2010, and requested that the Veteran provide any treatment records from the Denver VAMC during this timeframe.  In a response dated in July 2013, the Veteran indicated that he was not seen at the Denver VAMC during the timeframe of August 2007 to September 2010. The Veteran instead indicated that he was seen on December 7, 2005, September 21, 2010, and May 10, 2013.  It does not appear that the AOJ has attempted to obtain the December 2005 treatment records.  Accordingly, the AOJ should specifically request the treatment records from the Denver VAMC dated on December 7, 2005, as identified by the Veteran in his July 2013 statement.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include contacting the Denver VAMC to obtain the treatment records dated in December 2005 identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above development, return the claims file to the VA examiner who offered the 
December 2014 opinion as to the etiology of the 
Veteran's claimed lumbar spine disability.  If that 
examiner is unavailable, a similarly qualified medical 
professional is requested to offer an opinion. The 
claims folder, including a copy of this remand, should 
be reviewed by the examiner. If, and only if, 
determined necessary by the VA examiner, the 
Veteran should be scheduled for another VA 
examination.

a) With respect to the Veteran's currently diagnosed spinal stenosis, the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent) that this disability originated during the Veteran's active duty service or is in any other way causally related to his active duty service, to include a motor vehicle accident in February 1985.

The examiner must consider the aforementioned radiological evidence from 2008 and 2009.

b) With respect to the Veteran's currently diagnosed congenitally narrow spinal canal, the examiner should clarify whether this disability constitutes a developmental defect or a developmental disease.  

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

c) If the examiner determines that the congenitally narrow spinal canal is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect; 

d) If the examiner determines that the Veteran's congenitally narrow spinal canal is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no 
      permanent increase in severity as a result of 
      active service;

A complete rationale should be given for any opinion that is set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  Then, the claim must be readjudicated.  If the 
determination remains unfavorable to the Veteran, he 
and his representative must be furnished with a 
Supplemental Statement of the Case and given an 
opportunity to respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




